ON THE MERITS
The alleged misconduct which resulted in appellant’s suspension and dismissal took place while he was dressed, in whole or in part, in his police uniform. His defense to the charges was an alibi, i. e., he could not have committed the acts involved because he was at other places during the time those acts took place.
Further discussion of the charges themselves is unnecessary for the reason that in this court appellant does not question the fact that the alleged acts, if committed by him, constitute sufficient violation of the Department's rules so as to warrant his suspension and dismissal; here his only contention is factual, that the testimony given by his witnesses was sufficient to establish his alibi and thus required a decision in his favor.
In this connection we note that our review of the Commission’s ruling is limited to questions of law by LSA-Const. Art. 14, § 15(0) (1), which provides, inter alia:
“The decision of the appropriate Civil Service Commission shall be final on the facts, but an appeal shall be granted * * * on any question of law *
Several witnesses testified the appellant had committed the acts with which he was charged and several witnesses, called by appellant, testified he had been at places other than the one at which the alleged offense occurred during the time those acts took place. The testimony against appellant, if believed, is amply sufficient to establish the fact that he did commit the acts in question. In effect, the Commission simply found the testimony of the complaining witnesses was more credible than the testimony produced by the appellant to establish his alibi; the Commission believed the former and rejected the latter. Quite clearly, under these circumstances we have no authority to disturb the Commission’s finding of fact.
For the reasons assigned, the decree appealed from is affirmed.
Affirmed.